DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see Applicant’s Remarks, filed 06/29/2022, with respect to the examiner’s response regarding the interpretation of para [0060] of Okamoto have been fully considered and are persuasive.  The Finality of the previous Office Action has been withdrawn. 
Applicant's arguments with respect to the claims have been considered and are not persuasive.  This office action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2003/0227191) in view of Rinella (US 4,650,240).

In re. claim 1, Okamoto teaches a vehicle (10) comprising a vehicle frame (41) and a windshield assembly that is mounted to the vehicle frame and closes an associated opening provided in the vehicle frame (figs. 2-3), wherein the windshield assembly comprises at least one flexible element (46) (para [0026]) and at least one windshield (12), the at least one flexible element being attached to the at least one windshield and connecting the at least one windshield to the vehicle frame (fig. 3) for at least partially absorbing loads resulting from an impact (from collision object (38)) (para [0030]) on the at least one windshield (fig. 4), the at least one flexible element connecting the at least one windshield to the vehicle frame such that the at least one windshield pivots relative to the vehicle frame by means of the at least one flexible element upon occurrence of an impact on the at least one windshield such that the at least one flexible element defines a hinge element (52) (fig. 5), and wherein the at least one flexible element (46) is a plate-type element (plate shape in fig. 3), which, wherein the at least one windshield and the vehicle frame are arranged on opposite surfaces of the at least one flexible element (fig. 3).
Okamoto fails to specify the flexible element has a picture frame shape comprising an inner opening and has an outer circumference.
Rinella teaches a windscreen (21) supporting element (attaching member (23)) has a picture frame shape (figs. 1-3) comprising an inner opening (to which windshield (21) is attached) (figs. 1-3) and an outer circumference (24) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Rinella to have the flexible element comprise a picture frame shape with an inner opening and has an outer circumference, since Okamoto states the windscreen is mounted on the resin hinge, and doing so would provide increased support of the windscreen when mounted on the resin hinge.
In re. claim 2, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the associated opening of the vehicle frame such that the at least one windshield is arranged on the vehicle without overlapping the vehicle frame (as is shown in the embodiment in figure 6A).
In re. claim 3, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield overlaps the vehicle frame in a respective overlap region without being attached to the vehicle frame in the respective overlap region (fig. 3).
In re. claim 4, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the inner opening has a circumference that is smaller than an outer circumference of the at least one windshield, wherein the outer circumference of the at least one flexible element is greater than an inner circumference of the associated opening of the vehicle frame (fig. 3).
In re. claim 5, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element comprises a fiber reinforced polymer (polypropylene) (para [0027]).
In re. claim 6, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element is bonded to the vehicle frame by means of at least one adhesive layer (56) (fig. 6A) (para [0038]).
In re. claim 7, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element is attached to the vehicle frame by means of at least one fastener (93) (fig. 8A) (para [0048]).
In re. claim 8, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is bonded to the at least one flexible element by means of at least one adhesive layer (67) (fig. 6A) (para [0054]).
In re. claims 9-10, 12, and 14, Okamoto as modified by Rinella fail to disclose the at least one windshield comprises thermoplastic material, the at least one windshield comprises polycarbonate, the vehicle frame comprises composite material, or the vehicle frame comprises a fiber reinforced polymer material.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Rinella to utilize the recited windshield or vehicle frame materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 11, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield has a curvature in at least one direction (fig. 2).
In re. claim 13, Okamoto as modified by Rinella fail to disclose the vehicle is embodied as a helicopter.
The examiner takes Official Notice that helicopters are well-known types of vehicles utilizing windshields.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Rinella to have the vehicle as a helicopter, for the purpose of mitigating impact on collision objects when the collision objects collide with windshields of a helicopter.
In re. claim 15, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the associated opening of the vehicle frame such that the at least one windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A), and wherein the at least one flexible element is bonded to the vehicle frame by means of at least one adhesive layer (67) (para [0054]).
In re. claim 16, Okamoto teaches a vehicle (10) comprising a vehicle frame (41) having an opening (opening covered by windshield (12)) (fig. 1) and a windshield assembly mounted to the vehicle frame the windshield assembly closing the opening in the vehicle frame (figs. 2-3), the windshield assembly comprising a flexible element (46) (para [0026]) and a windshield (12), the flexible element attached to the windshield and extending between and connecting the windshield to the vehicle frame (fig. 3) for absorbing loads resulting from an impact (from collision object (38)) (para [0030]) on the windshield (fig. 4), the flexible element pivotally connecting the windshield to the vehicle frame such that the windshield is pivotal relative to the vehicle frame by flexure of the flexible element upon occurrence of an impact on the windshield such that the flexible element defines a hinge (52) between the vehicle frame and the windshield (fig. 5), the flexible element is a plate-type element (plate shape in fig. 3), wherein the windshield and the vehicle frame are arranged on opposite surfaces of the flexible element (fig. 3).
Okamoto fails to disclose the flexible element defines a frame comprising an inner opening and an outer circumference.
Rinella teaches a frame (attaching member (23)) comprising an inner opening (to which windshield (21) is attached) (figs. 1-3) and an outer circumference (24) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Rinella to have the flexible element define a frame comprising an inner opening and an outer circumference, since Okamoto states the windscreen is mounted on the resin hinge, and doing so would provide increased support of the windscreen when mounted on the resin hinge.
In re. claim 17, Okamoto as modified by Rinella (see Okamoto) teach the vehicle of claim 16, wherein the windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the opening of the vehicle frame such that the windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A), and wherein the vehicle frame is bonded to the flexible element by a second adhesive layer (61) (fig. 6A).
In re. claim 18, Okamoto teaches a vehicle (10) comprising a vehicle frame (41) having an opening (opening covered by windshield (12)) (fig. 1) and a windshield assembly mounted in the opening to the vehicle frame closing the opening (figs. 2-3), wherein the windshield assembly comprises a flexible hinge (46) (para [0026]) and a windshield (12), the flexible hinge attached to and pivotally connecting the windshield to the vehicle frame (fig. 3) for absorbing loads resulting from an impact (from collision object (38)) (para [0030]) on the windshield (fig. 4), the flexible hinge pivotally connecting the windshield to the vehicle frame such that the windshield is pivotal relative to the vehicle frame between a first and a second position by movement of the flexible hinge between the first and second positions upon an impact on the windshield such that in the windshield is at a different angle relative to the vehicle frame when in the first position relative to the second position (fig. 4), and wherein the flexible hinge is a plate-type element (plate shape in fig. 3) having four sides connected to each other defining the plate-type element (e.g. inner, outer, upper, and lower sides), wherein the windshield and the vehicle frame are arranged on opposite surfaces of the flexible hinge (fig. 3).
Okamoto fails to disclose the flexible hinge comprising an inner opening and an outer circumference, and wherein the vehicle is a helicopter.
Rinella teaches a frame (attaching member (23)) comprising an inner opening (to which windshield (21) is attached) (figs. 1-3) and an outer circumference (24) (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Rinella to have the flexible hinge comprise an inner opening and an outer circumference, since Okamoto states the windscreen is mounted on the resin hinge, and doing so would provide increased support of the windscreen when mounted on the resin hinge.
The examiner takes Official Notice that helicopters are well-known types of vehicles utilizing windshields.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Rinella to have the vehicle as a helicopter, for the purpose of mitigating impact on collision objects when the collision objects collide with windshields of a helicopter.
In re. claim 19, Okamoto as modified by Rinella (see Okamoto) teach the helicopter of claim 18, wherein the windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the opening of the helicopter frame such that the windshield is arranged on the helicopter without overlapping the helicopter frame (fig. 6A).
In re. claim 20, Okamoto as modified by Rinella (see Okamoto) teach the helicopter of claim 18, wherein the windshield is bonded to the flexible hinge by a first adhesive layer (67) (para [0054]) and wherein the vehicle frame is bonded to the flexible hinge by a second adhesive layer (61) (para [0038]) (fig. 6A).
Response to Arguments
(1) Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
Applicant argues Okamoto merely refers to a vehicle windshield mounting structure wherein the windshield is only mounted to the A-pillars so that only mitigation of an impact of collision at the A-pillars is required. Therefore, one having ordinary skill in the art would clearly not apply the teachings of Rinella to Okamoto in order to modify the two individual strip-shaped resin hinges of Okamoto into an annular resin hinge with a picture frame shape which comprises an inner opening and has an outer circumference and, therefore, the Patent Office's interpretation may only be based on an impermissible hindsight.
The examiner notes that Okamoto states that the invention applies to vehicle windshield mounting structures, which includes windshield mounting arrangements known in the art.  Rinella provides an example of mounting a windshield to A-pillars (14) (fig. 3) in which the mounting member (23) forms an annular strip, as shown in Fig. 2.  Further, no portion of Okamoto states the windshield is only mounted to the A-pillars.  Instead, Okamoto states “the windshield 12 is mounted between the left and right A-pillars 23 and 24” (para [0024]).  Mounted between the pillars (23, 24) does not exclude other mounting locations, as is shown by the annular mounting arrangement of Rinella.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Therefore, the argument is considered non-persuasive.
Applicant argues Rinella suggests a resilient float mounting that is adapted for mitigation of an impact of collision on a respective windshield by means of the annular gasket 26 (cp. Rinella, Fig. 3). However, such a resilient float mounting clearly teaches away from the vehicle windshield mounting structure according to Okamoto, wherein the two individual strip-shaped resin hinges 46 are used for mitigation of an impact of collision only at the A-pillars 23, 24 (cp. Okamoto, Fig. 2 and Fig. 5).
Rinella also states that “attaching member 23 is formed as a flat annular strip of sheet metal or the like having adequate strength but providing flexure”…. “so as to provide both protection of the outer edge of the windshield and at the same time to permit resilient flexure and augmented resilient mounting of the windshield, protecting it from breakage from impact whether from outside or inside of the vehicle body” (col. 3, ln. 65 – col. 4, ln. 7).  As the annular strip attaching member that provides flexure in Rinella is equivalent to the flexing strips in Okamoto, the argument is considered non-persuasive.
Applicant argues the windshield 12 of Okamoto would merely be replaced by the windshield 21 with the attaching member 23 of Rinella such that the attaching member 23 of Rinella would be mounted to the two individual strip-shaped resin hinges 46 of Okamoto.
The examiner notes that the modification suggested by the applicant, i.e. utilizing both the resin hinges of Okamoto and the attaching member of Rinella, is not provided in the previous rejection.  Further, no portion of Okamoto states the resin hinge (46) is strip shaped.  In fact, the word “strip” does not occur in the entirety of Okamoto, and no figure provided in Okamoto shows the resin hinge in its entirety.  Applicant erroneously cited para [0026] on page 10 of the response to arguments filed on 04/07/2022, inserting the phrase “strip shaped” to make the basis for the entirety of applicant’s argument.  The applicant has failed to provide adequate reason as to why the resin hinge (46) is strip shaped, and the examiner requests clarification as to the citation of para [0026].
As the suggestion of modification does not apply to the previous rejection and the argument that Okamoto only provides strip shaped resin hinges is unfounded, the argument is considered non-persuasive.
(2) Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues Rinella does not appear to indicate that replacing Okamoto's strip shaped flexible elements with a picture frame shape beneficially increases support. The mere fact that the prior art may be modified in the manner proposed by the Examiner does not make the modification obvious unless the prior art suggested the desirability of the modification. In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984). The Patent Office has not done so here and as such, for at least this reason, the rejection should be withdrawn.
As stated above Rinella states that “attaching member 23 is formed as a flat annular strip of sheet metal or the like having adequate strength but providing flexure”…. “so as to provide both protection of the outer edge of the windshield and at the same time to permit resilient flexure and augmented resilient mounting of the windshield, protecting it from breakage from impact whether from outside or inside of the vehicle body” (col. 3, ln. 65 – col. 4, ln. 7).  Thus the prior art provides desirability of the modification, and the argument is considered non-persuasive.
Applicant argues In fact, the statement in paragraph [0060] of Okamoto clearly refers to providing the strip-shaped resin hinges 46, 57, 87, or 102 either as integral parts of the A-pillars 23, 24, or as integral parts of the left and right sides of the windshield 12. In other words, the statement in only refers to changing the location of the strip shaped hinges - NOT the shape.  
The examiner agrees to the applicant’s interpretation of paragraph [0060].  Therefore, since the Final Rejection dated 06/29/2022 did not persuasively respond to the applicant’s argument by citing this paragraph, the current office action supersedes the previous Final Rejection.  The arguments responding to the action dated 06/29/2022, that cite portions of para [0060], are thus considered moot.
Applicant argues In other words, Okamoto clearly refers to a vehicle windshield mounting structure wherein the windshield is only mounted to the A-pillars, and wherein an impact of collision is effectively mitigated at the A-pillars. Mounting of the windshield to the A-pillars is, thus, only performed in strip-shaped regions, so that Okamoto clearly teaches away from using a plate-type element with a picture frame shape which comprises an inner opening and has an outer circumference as flexible hinge.
The examiner notes that no portion of Okamoto states the windshield is only mounted to the A-pillars.  Instead, Okamoto states “the windshield 12 is mounted between the left and right A-pillars 23 and 24” (para [0024]).  Mounted between the pillars (23, 24) does not exclude other mounting location, as is shown by the annular mounting arrangement of Rinella.  Okamoto also states “stress is concentrated in the vicinities of the A-pillars 23 and 24 as mounting members of the windshield 12”.  Just because stress is concentrated in the A-pillars, does not mean that the stress is limited to the A-pillars.  Further, no portion of Okamoto states the resin hinge (46) is strip shaped.  In fact, the word “strip” does not occur in the entirety of Okamoto, and no figure provided in Okamoto shows the resin hinge in its entirety.  Applicant erroneously cited para [0026] on page 10 of the response to arguments filed on 04/07/2022, inserting the phrase “strip shaped” to make the basis for the entirety of applicant’s argument.  The applicant has failed to provide adequate reason as to why the resin hinge (46) is strip shaped, and the examiner requests clarification as to the citation of para [0026].  Therefore, the argument is considered non-persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647